Title: From George Washington to John Cowper, 9 March 1794
From: Washington, George
To: Cowper, John


          
            Sir,
            Philadelphia March 9th 1794.
          
          After waiting several months from the time your bond, dated the 18th of May 1791, for
            £146.13.4 became due, to see if (without reminding you thereof) you would make payment,
            I hardly expected, when application was made, to learn that I was yet to wait many
            months more for the money. As this, however, is the case, and
            you ask, “whether I chuse the payment to be made in Philadelphia, should you be as late
            as the last of June next in making it,” my answer, and wish is, that this may be the
            case, unless you have other advice from me in the meanwhile.
          I never heard, before the receipt of your letter, of the claim of Jethro Ballard Esq:
            to any part of the land which was bought of Mr Marmaduke Norfleet; nor can I easily
            conceive that such a claim is founded in equity. For I recollect well, that all the disputable part of
            it, which was known to him, was given up. My opinion therefore is, that before any more
            of it is relinquished, he, or his heirs ought to be consulted; as they are certainly
            liable for any loss that may be sustained.
          It appears a little extraordinary, that a claim of this sort should not have been known
            by Mr Norfleet; nor by Colo. Lewis & myself, whilst we had possession of the
            plantation—was shewn, & always viewed the contested spot as part of the premises, if
            Mr Ballard was the proprietor thereof in virtue of an elder patent—especially as I am
            very confident the lines & corners comprehending it, were ascertained to us by Mr
            Norfleet at the moment he announced a dispute in another part, which, as I have
            beforementioned, was given up with his consent, rather than embark in a contest.
          It is, however, the business of mister Jno. Lewis (from whom you purchased the land, or
            rather with whom you made the agreement) to examine into this matter; for I have not
            time, nor will my situation allow me to do it. and further because the land was disposed
            of contrary to my judgment, & given into, merely to accommodate the demand on his
            father’s Estate. I am, Sir, &c.
          
            Go. Washington
          
        